Shaw C. J.
delivered the opinion of the Court. The statute of 1833 is peremptory, requiring an indorser when the petitioner is not an inhabitant of this Commonwealth. The proviso in the 6th section, saving cases where rights and liabilities were established, applies not to cases where a right to file a petition existed, but rights and liabilities arising under writs and petitions pending when the act went into operation in May, 1833. This petition being filed after that time, it fell within the rule and was not saved by the proviso, and therefore the petition cannot be sustained.
The provision, Revised Stat. c. 90, § 10, authorizing the Court in all cases to require an indorser does not apply, because, in the case of a petitioner from out of the State, the statute is imperative.
The Court are all of opinion, that the order to dismiss the petition for want of an indorsement, was right and must be affirmed.